Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a system for determining a hydration level includes: a mechanism configured to apply mechanical pressure to a digit of the individual, a light detector configured to sense a light from the digit and a controller. Claim 1 further recites that the controller is programmed to perform functions comprising: send a first signal to the mechanism to apply the mechanical pressure to the digit, send a second signal to the mechanism to release the mechanical pressure on the digit, determine a capillary refill time based upon a third signal from the light detector indicating an amount of time for capillaries of the individual to refill with blood, access an algorithm that is trained on clinically reviewed capillary refill waveforms and calculate a percentage of dehydration of the individual by application of the algorithm, with inputs to the algorithm including the capillary refill time and one or more additional parameters. Finally, claim 1 further recites that each of the clinically reviewed capillary refill waveforms have undergone multiple clinical reviews by clinicians.
The closest prior art of record Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan. Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan discloses a system for determining a hydration level includes: a mechanism configured to apply mechanical pressure to a digit of the individual, a light detector configured to sense a light from the digit and a controller. Additionally, Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan discloses that the controller is programmed to perform 
However Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan doesn’t disclose that each of the clinically reviewed capillary refill waveforms have undergone multiple clinical reviews by clinicians. Furthermore, nothing in the prior art when viewed with Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan obviates this deficiency. It is important to note that the allowable feature is not the simply an algorithm trained by use of multiple clinical reviews by clinicians. Independently, using capillary refill time to determine dehydration, training an algorithm, estimating a percentage of dehydration based upon dehydrated and rehydrated weights, and using clinical data as the basis for training an algorithm is known in the prior art as outlined in previous office action rejections. However, the prior art doesn’t teach or provide motivation for one of ordinary skill to combine all of these features with the additional limitation of the training of the algorithm being performed on specifically capillary refill waveforms by multiple reviews by clinicians for each waveform. Thus, the combination of limitations is neither anticipated nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792